DETAILED ACTION
Claims status
In response to the application filed on 03/11/2022, claims 1-20 are currently pending for the examination. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice of Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-14, 16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sung et al. (US 2011/0075621 A1) in view of Lee et al. (US 2017/0105166 A1).
Regarding claim 1; Sung discloses an apparatus for wireless communication comprising a network entity (See Figs. 5-7: for both DL/UL Channel communication between the UE and BS. ¶. [0050]), the apparatus further comprising: a transmitter that: 
transmits, to a user equipment (UE), a downlink control information (See Fig. 17: monitoring a downlink control channel to detect a system information change notification (step S210); ¶. [0107]) based on a change to system information after temporal boundary (See Fig. 16; before the step of monitoring the change of SI, a BS periodically transmits the system information since the system information has to be known to all UEs within one cell. The UE performs decoding by continuously receiving the periodically transmitted system information. The UE communicates with the BS by using the received system information until the system information is changed. Note: the process of periodically transmitting the SI information by the BS before it is changed could be analyzed as first modification period; ¶. [0103]), wherein the downlink control information comprises:
a short message indication (See table 3: SI 1 Bit indicator for the status of the dynamic system information; ¶. [0083]), the DCI comprises a short message and excludes paging information associated with a paging message based on the short message indication (See Figs. 6-7: The PCCH is a downlink channel for transmitting paging information and is used when a network does not know the location of a UE, i.e., not transmitted as part of the DCI. ¶. [0052]), the short message indicates the change to the system information (See Fig. 17: A BS transmits a message for reporting a change of the system information through the downlink control channel. The system information change notification may be an identity for indicating the change of the system information, and may be referred to as a system information change radio network temporary identity (RNTI). The downlink control channel may be a physical downlink control channel (PDCCH). The BS can periodically transmit the identity for indicating the change of the system information in a repetitive manner through the PDCCH. ¶. [0107]), and the change to the system information (See Fig. 17: The UE monitors the downlink control channel at a periodic occasion specifically defined for the system information change notification. When the system information change notification is received while monitoring the downlink control channel, the UE can know that the system information will be changed. The UE monitors the downlink control channel in an RRC connected mode. The downlink control channel can be a PDCCH or a PCCH. Note: The step of monitoring the DL control channel after receiving the SI modification by the UE can be analyzed as a second modification period; ¶. [0108]) occurs during a during between the first temporal boundary and the second temporal boundary (See Fig. 19 as shown in below: A system information change notification occurred between the twos of change notifications. Under the BRI, any of the System information change notifications could be analyzed as the second modification period. See ¶. [0122]).

    PNG
    media_image1.png
    356
    547
    media_image1.png
    Greyscale

[Office’s Note: Because of the alternative claim language such as “OR”, only one of the alternative limitations has been analyzed by the examiner].
Sung doesn’t explicitly teach the method wherein the short message indicator indicates that the short message is part of the downlink control information.
However, Lee teaches the method wherein the short message indicator indicates that the short message is part of the downlink control information (Lee’s claim 16: receiving downlink control information (DCI) scrambled with a paging radio network temporary identifier (P-RNTI), wherein the DCI includes at least one of a system information update indicator, a single bit earthquake tsunami warning system (ETWS) indictor, a single bit commercial mobile alert service (CMAS) indictor, and a single bit extended access barring (EAB) indictor, and wherein the DCI does not include downlink (DL) grant information), the short message consists of eight information bits (Lee: See Fig. 6: The SFN or at least part of the SFN (e.g., the most significant 8 bits of a 10-bit SFN) may be included in the MIB. The Physical Broadcast Channel (PBCH) may carry the MIB. ¶. [0045]); and Lee further teaches the short message is not transmitted as part of the DCI (Lee: The DCI may include a grant for a physical downlink shared channel (PDSCH) carrying the paging message, i.e., not short message; ¶. [0055]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to provide the method wherein short message indicator indicates that the short message is part of the downlink control information as taught by Lee to have incorporated in the system of Sung, so that it would provide the WTRU to use SIB information at reduced bandwidth, and also help to reduce the WTUR’s battery consumption while the device is in CE mode. See ¶. [0063-0064].
[Office’s Note: Because of the alternative claim language such as “at least one of”, only one of the alternative limitations has been analyzed by the examiner].

Regarding claim 2; Sung discloses the method wherein the downlink information indicates whether the master information block has been modified since the first temporal boundary (See Fig. 10; ¶. [0063]).

Regarding claim 3; Sung discloses the method wherein the downlink information comprises a 1-bit indicator that indicates whether the master information block has been modified since the first temporal boundary (See table 3 and ¶. [0082] Dynamic SI Start time of dynamic SI SI-x update indicator SI-p Tp 1 bit SI-q Tq 1 bit SI-r Tr 1 bit).

Regarding claim 4; Sung discloses the method wherein the downlink information indicates whether the system information block has been modified since the first temporal boundary (See Fig. 10:  The update indicator indicates whether the dynamic system information is modified. For example, the UE can use the update indicator to determine whether previously obtained system information is effective information until the UE returns to a cell coverage after moving out of the cell coverage. ¶. [0066]).

Regarding claim 5; Sung discloses the method wherein the downlink information comprises a 1-bit indicator that indicates whether the system information block has been modified since the first temporal boundary (See ¶. [0083] for he SI-x update indicator uses 1 bit to indicate an update state of corresponding dynamic system information.)

Regarding claim 6; Sung discloses the method wherein the downlink information indicates whether the scheduling information has been modified since the first temporal boundary ((See Fig. 10:  The update indicator indicates whether the dynamic system information is modified. For example, the UE can use the update indicator to determine whether previously obtained system information is effective information until the UE returns to a cell coverage after moving out of the cell coverage. ¶. [0066] and 0083]).

Regarding claim 7; Sung discloses the method wherein the downlink information comprises a 1-bit indicator that indicates whether the scheduling information has been modified since the first temporal boundary (See ¶. [0082-0083] for he SI-x update indicator uses 1 bit to indicate an update state of corresponding dynamic system information.), and the scheduling information is part of the system information block (See Fig. 17: ¶. [0111]).

Regarding claim 8; Sung discloses the method wherein the downlink information indicates whether the system information block or a system information message is to be modified (See Fig. 17: ¶. [0107-0108]) .

Regarding claim 9; Sung discloses the method wherein the downlink information indicates a value tag corresponding to the system information block or a system information message (See Fig. 10: An identifier for indicating a presence/absence of system information is referred to as a system information identifier. Upon detecting the system information identifier on the PDCCH, the UE receives the dynamic system information through a PDSCH. ¶. [0073]).
[Office’s Note: Because of the alternative claim language such as “or”, only one of the alternative limitations has been analyzed by the examiner].

Regarding claim 10; Sung discloses the method wherein the downlink information indicates which system information block is updated or which system information message is updated (See Fig. 10-14: ¶. [0009]).

Regarding claim 11; Sung discloses the method wherein the downlink information comprises a bitmap, and each bit of the bitmap corresponds to a system information block that is updated or a system information message that is updated. (See Figs. 10-17: The SI-x update indicator uses 1 bit to indicate an update state of corresponding dynamic system information. Only for dynamic system information of which update state is indicated by the SI-x update indicator, the UE can receive the dynamic system information from a start time to an end time of the dynamic system information. ¶. [0083], and ¶. [0107-0108]).
[Office’s Note: Because of the alternative claim language such as “or”, only one of the alternative limitations has been analyzed by the examiner].

Regarding claim 12; Sung discloses the method wherein the downlink information indicates part of the master information block used for acquiring the system information block (See Fig. 10; ¶. [0063]).

Regarding claim 13; Sung discloses the method wherein the downlink information comprises a physical downlink control channel configuration. (See Fig. 17; ¶. [0107]).

Regarding claim 14; Sung discloses the method wherein the downlink information indicates: whether the system information block has been modified since the first temporal boundary; whether the scheduling information has been modified since the first temporal boundary (See Fig. 16; before the step of monitoring the change of SI, a BS periodically transmits the system information since the system information has to be known to all UEs within one cell. The UE performs decoding by continuously receiving the periodically transmitted system information. The UE communicates with the BS by using the received system information until the system information is changed. Note: the process of periodically transmitting the SI information by the BS before it is changed could be analyzed as first modification period; ¶. [0103]). [Office’s Note: Because of the alternative claim language such as “or”, only one of the alternative limitations has been analyzed by the examiner].

Regarding claim 16; Sung discloses the method wherein the downlink information comprises an immediate change indicator (See Figs. 17-19; The system information may be arbitrarily changed/updated periodically or when necessary. However, since the UE cannot know the change of the system information, the UE performs decoding by receiving all pieces of system information periodically received. ¶. [0104])

Regarding claim 18; Sung discloses the method wherein the downlink information comprises a barred cell indicator, an intra frequency reselection indicator, or a combination thereof.

Regarding claim 19; Sung discloses a method for wireless communication at a network entity, the method comprising: 
transmitting, to a user equipment (UE), a downlink control information (See Fig. 17: monitoring a downlink control channel to detect a system information change notification (step S210); ¶. [0107]) based on a change to system information after temporal boundary (See Fig. 16; before the step of monitoring the change of SI, a BS periodically transmits the system information since the system information has to be known to all UEs within one cell. The UE performs decoding by continuously receiving the periodically transmitted system information. The UE communicates with the BS by using the received system information until the system information is changed. Note: the process of periodically transmitting the SI information by the BS before it is changed could be analyzed as first modification period; ¶. [0103]), wherein the downlink control information comprises:
a short message indication (See table 3: SI 1 Bit indicator for the status of the dynamic system information; ¶. [0083]), the DCI comprises a short message and excludes paging information associated with a paging message based on the short message indication (See Figs. 6-7: The PCCH is a downlink channel for transmitting paging information and is used when a network does not know the location of a UE, i.e., not transmitted as part of the DCI. ¶. [0052]), the short message indicates the change to the system information (See Fig. 17: A BS transmits a message for reporting a change of the system information through the downlink control channel. The system information change notification may be an identity for indicating the change of the system information, and may be referred to as a system information change radio network temporary identity (RNTI). The downlink control channel may be a physical downlink control channel (PDCCH). The BS can periodically transmit the identity for indicating the change of the system information in a repetitive manner through the PDCCH. ¶. [0107]), and the change to the system information (See Fig. 17: The UE monitors the downlink control channel at a periodic occasion specifically defined for the system information change notification. When the system information change notification is received while monitoring the downlink control channel, the UE can know that the system information will be changed. The UE monitors the downlink control channel in an RRC connected mode. The downlink control channel can be a PDCCH or a PCCH. Note: The step of monitoring the DL control channel after receiving the SI modification by the UE can be analyzed as a second modification period; ¶. [0108]) occurs during a during between the first temporal boundary and the second temporal boundary (See Fig. 19 as shown in below: A system information change notification occurred between the twos of change notifications. Under the BRI, any of the System information change notifications could be analyzed as the second modification period. See ¶. [0122]).

    PNG
    media_image1.png
    356
    547
    media_image1.png
    Greyscale

[Office’s Note: Because of the alternative claim language such as “OR”, only one of the alternative limitations has been analyzed by the examiner].
Sung doesn’t explicitly teach the method wherein the short message indicator indicates that the short message is part of the downlink control information.
However, Lee teaches the method wherein the short message indicator indicates that the short message is part of the downlink control information (Lee’s claim 16: receiving downlink control information (DCI) scrambled with a paging radio network temporary identifier (P-RNTI), wherein the DCI includes at least one of a system information update indicator, a single bit earthquake tsunami warning system (ETWS) indictor, a single bit commercial mobile alert service (CMAS) indictor, and a single bit extended access barring (EAB) indictor, and wherein the DCI does not include downlink (DL) grant information), the short message consists of eight information bits (Lee: See Fig. 6: The SFN or at least part of the SFN (e.g., the most significant 8 bits of a 10-bit SFN) may be included in the MIB. The Physical Broadcast Channel (PBCH) may carry the MIB. ¶. [0045]); and Lee further teaches the short message is not transmitted as part of the DCI (Lee: The DCI may include a grant for a physical downlink shared channel (PDSCH) carrying the paging message, i.e., not short message; ¶. [0055]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to provide the method wherein short message indicator indicates that the short message is part of the downlink control information as taught by Lee to have incorporated in the system of Sung, so that it would provide the WTRU to use SIB information at reduced bandwidth, and also help to reduce the WTUR’s battery consumption while the device is in CE mode. See ¶. [0063-0064].
[Office’s Note: Because of the alternative claim language such as “at least one of”, only one of the alternative limitations has been analyzed by the examiner].

Regarding claim 20; Sung teaches an apparatus for wireless communication comprising a user equipment (UE), the apparatus further comprising: a receiver that:
receives, from a network entity, a downlink control information (See Fig. 17: monitoring a downlink control channel to detect a system information change notification (step S210); ¶. [0107]) based on a change to system information after temporal boundary (See Fig. 16; before the step of monitoring the change of SI, a BS periodically transmits the system information since the system information has to be known to all UEs within one cell. The UE performs decoding by continuously receiving the periodically transmitted system information. The UE communicates with the BS by using the received system information until the system information is changed. Note: the process of periodically transmitting the SI information by the BS before it is changed could be analyzed as first modification period; ¶. [0103]), wherein the downlink control information comprises:
a short message indication (See table 3: SI 1 Bit indicator for the status of the dynamic system information; ¶. [0083]), the DCI comprises a short message and excludes paging information associated with a paging message based on the short message indication (See Figs. 6-7: The PCCH is a downlink channel for transmitting paging information and is used when a network does not know the location of a UE, i.e., not transmitted as part of the DCI. ¶. [0052]), the short message indicates the change to the system information (See Fig. 17: A BS transmits a message for reporting a change of the system information through the downlink control channel. The system information change notification may be an identity for indicating the change of the system information, and may be referred to as a system information change radio network temporary identity (RNTI). The downlink control channel may be a physical downlink control channel (PDCCH). The BS can periodically transmit the identity for indicating the change of the system information in a repetitive manner through the PDCCH. ¶. [0107]), and the change to the system information (See Fig. 17: The UE monitors the downlink control channel at a periodic occasion specifically defined for the system information change notification. When the system information change notification is received while monitoring the downlink control channel, the UE can know that the system information will be changed. The UE monitors the downlink control channel in an RRC connected mode. The downlink control channel can be a PDCCH or a PCCH. Note: The step of monitoring the DL control channel after receiving the SI modification by the UE can be analyzed as a second modification period; ¶. [0108]) occurs during a during between the first temporal boundary and the second temporal boundary (See Fig. 19 as shown in below: A system information change notification occurred between the twos of change notifications. Under the BRI, any of the System information change notifications could be analyzed as the second modification period. See ¶. [0122]).

    PNG
    media_image1.png
    356
    547
    media_image1.png
    Greyscale

[Office’s Note: Because of the alternative claim language such as “OR”, only one of the alternative limitations has been analyzed by the examiner].
Sung doesn’t explicitly teach the method wherein the short message indicator indicates that the short message is part of the downlink control information.
However, Lee teaches the method wherein the short message indicator indicates that the short message is part of the downlink control information (Lee’s claim 16: receiving downlink control information (DCI) scrambled with a paging radio network temporary identifier (P-RNTI), wherein the DCI includes at least one of a system information update indicator, a single bit earthquake tsunami warning system (ETWS) indictor, a single bit commercial mobile alert service (CMAS) indictor, and a single bit extended access barring (EAB) indictor, and wherein the DCI does not include downlink (DL) grant information), the short message consists of eight information bits (Lee: See Fig. 6: The SFN or at least part of the SFN (e.g., the most significant 8 bits of a 10-bit SFN) may be included in the MIB. The Physical Broadcast Channel (PBCH) may carry the MIB. ¶. [0045]); and Lee further teaches the short message is not transmitted as part of the DCI (Lee: The DCI may include a grant for a physical downlink shared channel (PDSCH) carrying the paging message, i.e., not short message; ¶. [0055]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to provide the method wherein short message indicator indicates that the short message is part of the downlink control information as taught by Lee to have incorporated in the system of Sung, so that it would provide the WTRU to use SIB information at reduced bandwidth, and also help to reduce the WTUR’s battery consumption while the device is in CE mode. See ¶. [0063-0064].
[Office’s Note: Because of the alternative claim language such as “at least one of”, only one of the alternative limitations has been analyzed by the examiner].

Allowable Subject Matter
Claims 15 and 17 are objected to as being dependent upon the rejected base claim 1, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
OH (US 2016/0295345 A1).


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAI AUNG whose telephone number is (571)272-3507.  The examiner can normally be reached on Monday-Friday, Alt Fridays, 7:30 AM- 5:00 PM (EST). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SAI AUNG/
Primary Examiner, Art Unit 2416